Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No.  PRO 63/137,206 filed 01/14/2021, PRO 63/125,028 filed 12/14/2020, PRO 63/080,456 filed 09/18/2020 and PRO 63/057,852 filed 07/28/2020.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s)  1-5 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US provisional 63033496 and published as US Pub. No.: 2021/0377851).

As per claim 1, Liu disclose A method for wireless communications, the method comprising: 
transmitting, by a first multi-link device (MLD) to a second MLD, a management frame on at least one of two links associated with the first MLD and the second MLD in a multi-link operation (see Fig.7, para. 0090-0091, STA 726a  { a first multi-link device (MLD) } send {transmit/transmitting} probe request 711 {a management frame} to AP 710a, the probe request 711 includes a probe request frame to advertise information about STA 726a and/or to inquire one or more parameters associated with AP 710a / the second MLD in a multi-link operation, see also para. 0092-0092, STA 726b can send probe request 717 to AP 710b. Probe request 717 can include a probe request frame to advertise information about STA 726b and/or to inquire one or more parameters associated with AP 710b, see prov486, Fig.7, para. 0089-0095); 
receiving, by the second MLD from the first MLD, the management frame on at least one of the two links (see para. 0090-0091, the AP 710a receiving the management frame/probe request and send probe response 713 to STA 726a. Probe response 713 can include one or more probe response frames including, for example, AP 710a's BSSID, supported data rate(s), and other related information, see also para. 0092-0093, In response, AP 710b can send probe response 719 to STA 726b. Probe response 719 can include one or more probe response frames including, for example, AP 710b's BSSID, supported data rate(s), and other related information. Additionally, or alternatively, AP 710b can send Beacon(s) 721. According to some examples, STA 726b can send association request 725 to AP 710b. According to some examples, association request 725 may also be called Multilink Association Request or Multilink Setup, since it is used to establish association across all links, see prov486, Fig.7, para. 0089-0095); and 
operating the second MLD according to the management frame received on at least one of the two links (see para. 0091-0098, AP 710b transmit DTIM Beacon(s) 751 and/or broadcast/multicast data 753 to STA 726b / operating the second MLD according to the management frame received, see also Fig.5, para. 0073-0081, see prov486, Fig.7, para. 0089-0095).  


As per claim 2, Liu disclose the method of claim 1.

Liu further disclose wherein the management frame is an MLD level management frame (see Fig.7, para. 0090-0092, STA 726a can send probe request 711 to AP 710a. Probe request 711 can include a probe request frame to advertise information about STA 726a and/or to inquire one or more parameters associated with AP 710a).  

As per claim 3, Liu disclose the method of claim 2.

Liu further disclose wherein the MLD level management frame includes MLD level information (see Fig.7, para. 0090-0092, STA 726a can send probe request 711 to AP 710a. Probe request 711 can include a probe request frame to advertise information about STA 726a / MLD level information).  

As per claim 4, Liu disclose the method of claim 2.

Liu further disclose wherein the MLD level management frame includes MLD level information and link level information (see para. 0090-0094, STA 726b can send association request 725 to AP 710b. According to some examples, association request 725 may also be called Multilink Association Request or Multilink Setup, since it is used to establish association across all links. In one exemplary aspect, association request 725 can include information and/or a request to AP 710b (and the corresponding AP MLD) to map all TIDs to all links (including the virtual link) as discussed in, for example, FIG. 4A and/or FIG. 6. In some examples, mapping all the TIDs to all the link can result in more flexible operation without re-mapping overhead. Alternatively, association request 725 can include information and/or a request to AP 710b (and the corresponding AP MLD) to map different TIDs to different links, as discussed in, for example, FIG. 4B).  

As per claim 5, Liu disclose the method of claim 4.

Liu further disclose wherein the link level information includes at least one of a link ID, a Group Temporal Key (GTK), an Integrity GTK (IGTK), and a Beacon IGTK (BIGTK) of at least one of the two links (see Fig/7. para. 0090-0094, in response to association request 725 and in response to the elements of association request 725 matching AP 710b's capabilities, AP 710b and STA 726b can be associated and AP 710b can send association response 729 to STA 726b. In some examples, a 4-way handshake 731 can be performed between AP 710b and STA 726b. In some examples, the handshake 731 can also include delivering GTKs/IGTKs for all APs 710a-710c (and/or for all the links associated with STAs in awake and hibernation modes) to STA 726b. According to some aspects, Group Temporal Key (GTK) can be used by STAs to decrypt multicast and/or broadcast traffic from, for example, APs. Integrity GTK (IGTK) can also be used check the integrity of the multicast and/or broadcast traffic from, for example, Aps, see also Fig.8, para. 0099).  

As per claim 19, Liu disclose the method of claim 1.

Liu further disclose wherein at least one of the first MLD and the second MLD operates in accordance with an 802.11 be communications protocol (see para. 0038-0039, 0052, one or more transceivers 220a-220n can include one or more circuits (including a WLAN transceiver) to enable connection(s) and communication over WLAN networks such as, but not limited to, networks based on standards described in IEEE 802.11 (such as, but not limited to IEEE 802.11ac, IEEE 802.11ax, IEEE 802.11bc, IEEE 802.11bd, IEEE 802.11be, etc.). For example, transceiver 220a can enable connection(s) and communication over a multi-link WLAN network having a first link (e.g., link 150a) associated with 2.4 GHz wireless communication channel. For example, transceiver 220b can enable connection(s) and communication over the multi-link WLAN network having a second link (e.g., link 150b) associated with 5 GHz wireless communication channel).  

As per claim 20, claim 20 is rejected the same way as claim 1.  Liu also disclose A wireless communications system (see Fig. 2, para. 0044, wireless system 200), the wireless communications system comprising: a first multi-link device (MLD), wherein the first MLD includes a processor (see Fig. 1B, Fig.2, see para. 0044-0046, AP MLD 110 with processor 210) and a second MILD, wherein the second MLD includes another processor (see Fig. 1B, Fig.2, see para. 0044-0046, non-AP MLD 120 with processor 210).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No.: 2021/0377851), and further in view of  Kneckt et al. (US Pub. No.: 2021/0392571).

As per claim 6, Liu disclose the method of claim4.

Liu however does not explicitly disclose wherein the MLD level management frame that includes the MLD level information and the link level information is at least one of a Security Association (SA) Query Request frame, an SA Query Response frame, a Wireless Network Management (WNM) Request frame, and a WNM Response frame.  

Kneckt however disclose wherein a MLD level management frame that includes the MLD level information and the link level information is at least one of a Security Association (SA) Query Request frame, an SA Query Response frame, a Wireless Network Management (WNM) Request frame, and a WNM Response frame (see para. 0005, 0027, 0034, the query and the response are: encrypted using a pre-association security negotiation (PASN) authentication key prior to association between the recipient electronic device and at least the one of the access points; and/or are communicated using protected management frames (PMFs) after the association between the recipient electronic device and at least the one of the access points, see also para. 0106. 0110, 091, 0198-0199, the link setup phases when a cached PMK is available may include that, if PASN is established, then a PASN pairwise transient key (PTK) may be used to encrypt the MLD setup frames, such as the MLD query and response for parameters for all links from an access point or a different access point. Note that the PTK may be derived from the PMK, see also para. 0206.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a MLD level management frame that includes the MLD level information and the link level information is at least one of a Security Association (SA) Query Request frame, an SA Query Response frame, a Wireless Network Management (WNM) Request frame, and a WNM Response frame, as taught by Kneckt, in the system of Liu, so that a query and the response are: encrypted using a pre-association security negotiation (PASN) authentication key prior to association between the recipient electronic device and at least the one of the access points; and/or are communicated using protected management frames (PMFs) after the association between the recipient electronic device and at least the one of the access points, see Kneckt, paragraph 27.


Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No.: 2021/0377851), and further in view of  Patil et al. (US Provisional 63030240).

As per claim 7, Liu disclose the method of claim 1.

Liu however does not explicitly disclose wherein the management frame is a cross-link link level management frame that includes information of a corresponding link and is transmitted on another link.  

Patil however disclose wherein the management frame is a cross-link link level management frame that includes information of a corresponding link and is transmitted on another link (see para. 0056, transmitter device 310 and receiver device 320 may use the link identifier for cross-link signaling, para. 0078, the link identifier maps to a cross-link parameter).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the management frame is a cross-link link level management frame that includes information of a corresponding link and is transmitted on another link, as taught by Patil, in the system of Liu, so as to receive a management frame addressed to
the receiver device; parse the management frame to identify a link identifier included in the 
management frame; associate the link identifier with link information included in the management 
frame; and update, based at least in part on the link information, a communication configuration for a link identified by the link identifier, see Patil, paragraph 27.

As per claim 8, the combination of Liu and Patil disclose method of claim 7.

Patil further disclose wherein the cross-link link level management frame includes a link ID that identifies the corresponding link for a frame body, and wherein the link ID is indicated in a Media Access Control (MAC) Header portion of the cross-link link level management frame (see para. 0041, 0045, a first station (e.g., associated with a corresponding medium access control (MAC) entity) of the transmitter device may receive, from the common queue, a management frame and may transmit the management frame to a first station of a receiver device (e.g., associated with a corresponding MAC entity) via a first link, see also para. 0048, 0050,additionally, receiver device 320 may identify a header field (e.g., in a MAC header) that indicates whether the NIAC address is identifying a station or a receiver device).  

As per claim 9, the combination of Liu and Patil disclose method of claim 7.

Patil further disclose wherein the cross-link link level management frame includes a link ID that identifies the corresponding link for a frame body, and wherein the link ID is indicated in the frame body of the cross-link link level management frame (see para. 0005, 0037, a receiver device (a multi-link device) includes receiving a management frame addressed to the receiver device; parsing the management frame to identify a link identifier included in the management frame; associating the link identifier with link information included in the management frame; and updating, based at least in part on the link information, a communication configuration for a link identified by the link identifier).  

As per claim 10, the combination of Liu and Patil disclose method of claim 7.

Patil further disclose wherein when the cross-link link level management frame is transmitted on the corresponding link that uses a frame body, the link ID is not included in the frame body (see para. 0005, 0037, a receiver device (a multi-link device) includes receiving a management frame addressed to the receiver device; parsing the management frame to identify a link identifier included in the management 
frame; associating the link identifier with link information included in the management frame; and updating, based at least in part on the link information, a communication configuration for a link identified by the link identifier).  

As per claim 11, the combination of Liu and Patil disclose method of claim 7.

Patil further disclose wherein when the cross-link link level management frame is transmitted on another link that is different from the corresponding link that uses a frame body, the link ID is included in the frame body (see para. 0037, 0044, a receiver device, such as UE 120 or BS 110, may include
means for receiving a management frame addressed to the receiver device, means for parsing the 
management frame to identify a link identifier included in the management frame, means for 
associating the link identifier with link information included in the management frame, means for 
updating, based at least in part on the link information, a communication configuration for a link identified by the link identifier).  

As per claim 12, Liu disclose the method of claim 1.

Liu further disclose wherein the management frame is a link-specific link level management frame that includes information of a corresponding link and is transmitted on the corresponding link (see para. 0075, 0092, AP 710b send Beacon(s) 721. According to some examples, STA 726b can send association request 725 to AP 710b. According to some examples, association request 725 may also be called Multilink Association Request or Multilink Setup, since it is used to establish association across all links. In one exemplary aspect, association request 725 can include information and/or a request to AP 710b (and the corresponding AP MLD) to map all TIDs to all links (including the virtual link) as discussed in, for example, FIG. 4A and/or FIG. 6. In some examples, mapping all the TIDs to all the link can result in more flexible operation without re-mapping overhead. Alternatively, association request 725 can include information and/or a request to AP 710b (and the corresponding AP MLD) to map different TIDs to different links, as discussed in, for example, FIG. 4B. In some examples, association request 725 can include information and/or a request to AP 710b (and the corresponding AP MLD) for different mappings between TIDs and the link).  

As per claim 13, Liu disclose the method of claim 1.

Liu however does not explicitly disclose wherein the link-specific link level management frame is not transmitted via a cross-link transmission.  

Patil however disclose wherein a link-specific link level management frame is not transmitted via a cross-link transmission (see para. 0056, 0077-0078, the management frame includes a high efficiency (HE)
control with a field to identify a plurality of link identifiers of a plurality of links to
which the link information applies, and the link identifier maps to a cross-link parameter).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the link-specific link level management frame is not transmitted via a cross-link transmission, as taught by Patil, in the system of Liu, so as to receive a management frame addressed to the receiver device; parse the management frame to identify a link identifier included in the management frame; associate the link identifier with link information included in the management frame; and update, based at least in part on the link information, a communication configuration for a link identified by the link identifier, see Patil, paragraph 27.

As per claim 14, Liu disclose the method of claim 12.

Liu however does not explicitly disclose wherein the link-specific link level management frame is at least one of a Time Priority Management frame, a management frame with a Timestamp field, a Transmit Power Control (TPC) Request frame, a TPC Response frame, a Link Measurement Request frame, a Link Measurement Response frame, a Target Wake Time (TWT) Information frame, an Operating Mode Notification frame, and a Spatial Multiplexing (SM) Power Save frame.  

Patil however disclose wherein a link-specific link level management frame is at least one of a Time Priority Management frame, a management frame with a Timestamp field, a Transmit Power Control (TPC) Request frame, a TPC Response frame, a Link Measurement Request frame, a Link Measurement Response frame, a Target Wake Time (TWT) Information frame, an Operating Mode Notification frame, and a Spatial Multiplexing (SM) Power Save frame (see para. 0054, 0056, when the link identifier is in an A3 field, receiver device 320 may identify a plurality of information elements conveying a plurality of link identifiers, such as a plurality of target wake time (TWT) information elements conveying a plurality of link identifiers).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a link-specific link level management frame is at least one of a Time Priority Management frame, a management frame with a Timestamp field, a Transmit Power Control (TPC) Request frame, a TPC Response frame, a Link Measurement Request frame, a Link Measurement Response frame, a Target Wake Time (TWT) Information frame, an Operating Mode Notification frame, and a Spatial Multiplexing (SM) Power Save frame, as taught by Patil, in the system of Liu, so as to receive a management frame addressed to the receiver device; parse the management frame to identify a link identifier included in the management frame; associate the link identifier with link information included in the management frame; and update, based at least in part on the link information, a communication configuration for a link identified by the link identifier, see Patil, paragraph 27.

As per claim 15, Liu disclose the method of claim 1.

Liu however does not explicitly disclose wherein the method involves transmitting the management frame via a cross-link transmission.  

Patil however disclose transmitting a management frame via a cross-link transmission (see para. 0056, transmitter device 310 and receiver device 320 may use the link identifier for cross-link signaling, para. 0078, the link identifier maps to a cross-link parameter).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting a management frame via a cross-link transmission, as taught by Patil, in the system of Liu, so as to receive a management frame addressed to
the receiver device; parse the management frame to identify a link identifier included in the 
management frame; associate the link identifier with link information included in the management 
frame; and update, based at least in part on the link information, a communication configuration for a link identified by the link identifier, see Patil, paragraph 27.

As per claim 16, the combination of Liu and Patil disclose method of claim 15.

Patil further disclose wherein the management frame transmitted via the cross-link transmission includes: information of one of the two links; and a link ID in a MAC Header portion of the management frame (see para. 0041, 0045, a first station (e.g., associated with a corresponding medium access control (MAC) entity) of the transmitter device may receive, from the common queue, a management frame and may transmit the management frame to a first station of a receiver device (e.g., associated with a corresponding MAC entity) via a first link, see also para. 0048, 0050,additionally, receiver device 320 may identify a header field (e.g., in a MAC header) that indicates whether the NIAC address is identifying a station or a receiver device). 
 
As per claim 17, the combination of Liu and Patil disclose method of claim 15.

Patil further disclose wherein the management frame transmitted via the cross-link transmission includes: information of more than one of the two links; and a link ID in a frame body of the management frame (see para. 0005, 0037, a receiver device (a multi-link device) includes receiving a management frame addressed to the receiver device; parsing the management frame to identify a link identifier included in the management frame; associating the link identifier with link information included in the management frame; and updating, based at least in part on the link information, a communication configuration for a link identified by the link identifier).  


Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No.: 2021/0377851), in view of  Patil et al. (US Provisional 63030240) and further in view of Seok (US provisional 62975342, and published as US Pub. No.:2021/0250848).

As per claim 18, the combination of Liu and Patil disclose method of claim 15.

The combination of Liu and Patil however does not explicitly disclose wherein transmitting the management frame via the cross-link transmission involves: transmitting an updated on-channel tunnel (OCT) Request frame on a reporting link; and encapsulating a reported link management frame.  

Seok however disclose wherein transmitting a management frame via the cross-link transmission involves: transmitting an updated on-channel tunnel (OCT) Request frame on a reporting link; and encapsulating a reported link management frame (see para. 0056, an STA within an AP MLD may send management frames related to BSS parameters of a different STA within the AP MLD, for example, using an On-channel Tunnel (OCT) Request frame. The On-channel Tunnel Request frame allows an STA of a multi-band device to encapsulate a MAC Management Protocol Data Unit (MMPDU) for transmission to a MAC Sublayer Management Entity (MLME) of a peer STA within the same multi-band device. In this case, a Multi-band element of an OCT Request frame can be replaced by another element dedicated to the multi-link operation (e.g., Multi-link element)).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting a management frame via the cross-link transmission involves: transmitting an updated on-channel tunnel (OCT) Request frame on a reporting link; and encapsulating a reported link management frame, as taught by Seok, in the system of Liu and Patel, so as to provide methods for announcing and providing BSS parameter updates for a wireless link that can be received by a MLD even if the MLD is not listening for parameter updates on that specific link by using a different wireless link to broadcast/receive the BSS parameter update. An MLD can advantageously update the BSS parameters of the wireless link and use the wireless link after the BSS parameter update (e.g., after performing a channel switch), an STA within an AP MLD transmits an information elements (IE) including BSS parameter updates associated with a different STA (operating on a different wireless link) within the AP MLD, see Seok, paragraphs 7 and 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cariou (US Pub. No.:2021/0029588) -para. 0058,  Referring to FIG. 3, there are shown two multi-link logical entities on either side which includes multiple STAs that can set up links with each other. For infrastructure framework, a multi-link AP logical entity may include APs (e.g., AP1, AP2, and AP3) on one side, and multi-link non-AP logical entity, which may include non-APs (STA1, STA2, and STA3) on the other side. The detailed definition is shown below. Multi-link AP logical entity (AP MLD also can be referred to as AP MLD): A multi-link logical entity, where each STA within the multi-link logical entity is an EHT AP. It should be noted that the term MLD and MLD are interchangeable and indicate the same type of entity. Throughout this disclosure, MLD may be used but anywhere the MLD term is used, it can be replaced with MLD. Multi-link non-AP logical entity (non-AP MLD, also can be referred to as non-AP MLD): A multi-link logical entity, where each STA within the multi-link logical entity is a non-AP EHT STA. It should be noted that this framework is a natural extension from the one link operation between two STAs, which are AP and non-AP STA under the infrastructure framework (e.g., when an AP is used as a medium for communication between STAs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469